Issuer Free Writing Prospectus, Dated March 15, 2011 Filed Pursuant to Rule 433 Relating to the Preliminary Prospectus Supplement Dated March 9, 2011 and Registration Statement No. 333-169651 350,000 Shares Magnum Hunter Resources Corporation 8.0% Series D Cumulative Preferred Stock March 15, 2011 This issuer free writing prospectus is being filed pursuant to Rule 433under the Securities Act of 1933, as amended, and relates to the preliminary prospectus supplement filed by Magnum Hunter Resources Corporation (the “Company”) with the Securities and Exchange Commission on March 9, 2011 and the Company’s Registration Statement No. 333-169651. Extension of Waiver under Senior Credit Facility Pursuant to our senior credit facility, we may declare and pay dividends on our preferred stock only so long as (i) no event of default exists at the time of, or is caused by, such payment, (ii) after giving effect to such payment, availability under the borrowing base is equal to or greater than the greater of (x) 10% of the borrowing base at the time of the dividend payment and (y) $5,000,000, and (iii) such dividends do not exceed $2,500,000 in any twelvemonth period.In January 2011, we entered into a temporary waiver under our senior credit facility to allow us to pay more than $2,500,000 in dividends in any twelve month period, provided that (a) no event of default exists at the time of, or is caused by such payment, and (b) after giving effect to such payment, availability under the borrowing base is equal to or greater than 10% of the borrowing base at the time of the dividend payment.This waiver was scheduled to expire on March 31, 2011.On March 14, 2011, we received an extension of this temporary waiver until June 30, 2011.As previously disclosed in the preliminary prospectus supplement, the commitment letter for our proposed new senior credit facility that we intend to enter into in connection with the closing of the NGAS and NuLoch acquisitions would increase the basket for dividend payments to $20,000,000 in any calendar year, subject to similar limitations on remaining borrowing base as we currently have in place under our senior credit facility. We currently intend to close the NGAS acquisition on or about April 12, 2011 and enter into the new senior credit facility at that time, with a borrowing base of $120.0 million.In addition, we intend to close the NuLoch acquisition by April 30, 2011, at which time our borrowing base under the new senior credit facility would be increased to $145.0 million. Increase in Size of the Offering The preliminary prospectus supplement provided that we may issue up to 200,000 shares of our 8.0% Series D Cumulative Preferred Stock in connection with the proposed offering.We have increased the size of the offering from 200,000 to 350,000 shares of our 8.0% Series D Cumulative Preferred Stock since we filed the preliminary prospectus supplement.We have included a revised capitalization table, ratio of earnings to fixed charges and preferred stock dividends table and EBITDAX calculations to show the effects of such increase and to make certain other adjustments. CAPITALIZATION The following table shows our cash and cash equivalents and capitalization as of December 31, 2010 on an actual basis and on a combined pro forma basis. This table should be read in conjunction with our financial statements (including the accompanying notes) and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in our Annual Report on Form 10-K, as amendedfor the year ended December 31, 2010 and the other information that we have filed with the SEC and incorporated by reference in the preliminary prospectus supplement. See “Where You Can Find More Information” beginning on page S-66 of the preliminary prospectus supplement. Capitalization As of December 31, 2010 (Unaudited) Magnum Hunter Actual Combined Pro Forma (1) Adjusted Combined Pro Forma (2) Cash and cash equivalents $ $ $ Long Term Debt (including current portion): Revolving credit agreement $ $ $ Notes Payable for Equipment Total debt $ $ $ Redeemable Preferred Stock: Series C Cumulative Perpetual Preferred Stock, cumulative dividend rate of 10.25% per annum, 4,000,000 authorized, 2,809,456 issued and outstanding as of December 31, 2010 with liquidation preference of $25.00 per share $ $ $ Shareholders’ Equity: Series D Cumulative Preferred Stock, cumulative dividend rate of 8.00% per annum, 200,000 issued and outstanding with liquidation preference of $50.00 per share - - Common stock, $0.01 par value; 100,000,000 shares authorized, 74,863,135 shares issued and outstanding as of December 31, 2010 Additional paid in capital Treasury stock, previously deposit on Triad, at cost, 761,652 shares ) ) ) Accumulated deficit ) ) ) Unearned common stock in KSOP, at cost ) ) ) Total Magnum Hunter Resources Corporation Shareholders' equity Noncontrolling interest Total equity Total capitalization $ $ $ - 2 - The preceding table takes into account (i) the balances of cash and cash equivalents reflected on the historical financial statements of NGAS and NuLoch (adjusted for foreign currency conversion) at December 31, 2010 totaling approximately $16.5 million, (ii) our borrowing of approximately $59.4 million under a proposed new revolving credit facility to be entered into pursuant to and as described in the commitment letter from Bank of Montreal dated January 13, 2011 and the retirement of the outstanding notes payable reflected on the historical NGAS Financial Statements at December 31, 2010 incorporated herein by reference, (iii) the issuance of 946,314 shares of our common stock valued at $7.97 per share in connection with the acquisition of PostRock assets, the issuance of an estimated 8,033,889 shares of our common stock valued at $7.34 per share in connection with the acquisition of NGAS, and the issuance of an estimated 42,804,675 shares of our common stock valued at $7.34 per share in connection with the acquisition of NuLoch, and (iv) the incurrence of transaction costs of approximately $1.9 million. The Adjusted Combined Pro Forma Capitalization contemplates $17,500,000 in Series D Preferred Stock outstanding, without taking into account original issue discounts, if any, underwriters’ discounts or commissions or offering expenses. - 3 - RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Adjusted Pro Forma Years Ended December 31, 2010 (2) Fixed Charges: Interest Charges $ Series A Convertible Preferred $
